DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to obtaining a contact identifier and determining a journey which includes a path for that particular contact and displaying a status and state of the contact in a graphical user interface.  The graphical user interface is updated when the contact status is updated.
The independent claims 1, 9 and 15 recites “determining a journey for a contact……to be performed in relation to the contact”, and “determining a contact status for the contact……. the contact along the journey and a state of the contact”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computerized information system”, “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a journey for a contact” and “determining a contact status” in the limitations cited above could be performed by a 
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 and 15 recites the additional elements: “obtaining a contact identifier...information system”, “displaying…a visual depiction...contact”, “receiving an indication…journey modification”, “generating an updated contact status…journey modification”, “displaying,…an updated..the contact”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 9 and 15 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computerized system, processors and non-transitory storage medium to obtaining, receiving, generating and displaying hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic 

Claims 2, 10, 16 are dependent on claims 1, 9 and 15, thus, includes all the limitations of claims 1, 9 and 15, therefore, claims 2, 10, 16 recites the same abstract idea of “mental process”.  Claims 2, 10, 16 describes receiving a selection of a location, providing an indication, receiving a selection of the contact and retrieving the contact ID, these are insignificant extra solution activities like mere data gatherings, therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and claim 2 is dependent on claim 1, thus, includes all the limitations of claim 1, therefore, claim 3 recites the same abstract idea of “mental process”. Claim 3 describes submitting a query and receiving a response, these are insignificant extra solution activities like mere data gatherings, therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claims 2 and claim 2 is dependent on claim 1, thus includes all the limitations of claim 1, therefore, claim 4 recites the same abstract idea of “mental process”. Claim 4 describes submitting a query to a database and receiving a response from the database, these are insignificant extra solution activities like mere data gatherings, therefore, does not amount to significantly more than the abstract idea.



Claims 6, 12, 18 are dependent on claims 1, 9 and 15 includes all the limitations of claims 1, 9 and 15, therefore, claims 6, 12, 18 recites the same abstract idea of “mental process”.  Claims 6, 12, 18 describes determining type of contact journey modification which is an abstract idea and recommending and generating an updated contact status which are insignificant extra solution activity like mere data gatherings, therefore, does not amount to significantly more than the abstract idea.

Claims 7, 13, 19 are dependent on claims 1, 9 and 15, thus, includes all the limitations of claims 1, 9 and 15, therefore, claims 7, 13, 19 recites the same abstract idea of “mental process”.  Claims 7, 13, 19 describes updating records which is insignificant extra solution activity, therefore, does not amount to significantly more than the abstract idea.

Claims 8, 14, 20 are dependent on claims 1, 9 and 15, thus, includes all the limitations of claims 1, 9 and 15, therefore, claims 8, 14, 20 recites the same abstract idea of “mental process”.  Claims 8, 14, 20 describes performing an action which is 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beringer et al (US 2019/0294719).

With respect to claim 1, Beringer teaches a computer-implemented for management of user journeys through predefined communication activities by a computerized information system ([0417]; examiner’s note: user journeys are users interactions (paths) user takes with regards to an event; the predefined path includes multiple activities and the activities are predefined), the method comprising: obtaining a contact identifier for one or more contacts in the computerized information system ([0426, 0491]; examiner’s note: user ID is the contact identifier; a query is generated to obtain user ID from the database to find the associated event activities); 
determining a journey for a contact corresponding to the contact identifier ([0426, 0429, 0431]; fig. 18; examiner’s note: the user ID (contact identifier) is associated with multiple journeys and they are retrieved via searching for user ID in the database and the journeys are displayed in the user interface, see fig. 31, 35, [0505] for additional examples), the journey comprising one or more paths and each path comprising one or more actions to be performed in relation to the contact ([0431, 0432]; examiner’s note: each journey includes multiple steps, and multiple steps includes multiple activities i.e. creating an account includes calling, emailing etc.  Each journey includes a path i.e. the journey of creating an account of a user includes steps of associating data with the user account, last step includes assigning rights, all the steps together to compete a journey, is a path; see fig. 31, 35, [0505] for additional examples); 
determining a contact status for the contact ([0431, To determine the single user's location along with a visual link between step 1806D and 1806A, the system can utilize a number of remaining (e.g., uncompleted) steps between the steps 1806D, 1806A]; examiner’s note: the user current location is the status of the contact, see fig. 31, 35, [0505] for other examples), the contact status including a location of the contact along the journey and a state of the contact ([0431]; examiner’s note: the current location that the user is at or the transitioning from one step another step (location) is the contact status along the journey and completed/uncompleted steps are the states of the user (contacts)); 
displaying, via a graphical user interface, a visual depiction of the journey and a visual depiction of the contact status for the contact (fig. 18, [0431, 0432, 0434]; examiner’s note: the user interface as shown in fig. 18 displays the journey of a user i.e. which step the user is transitioning through or which step the user is currently at, see fig. 31, [0505] for additional example); 
receiving an indication of a contact journey modification ([0431, 0432, 0434]; examiner’s note: when the user is transitions from one step to another the status 
generating an updated contact status for the contact based on the contact journey modification (fig. 18; [0433, 0434]; [0435, The textual information 1804 associated with these similar user journeys may be analyzed and updated via the machine learning techniques based on the specific queries of user journey 1802]; examiner’s note: once the user transition from one step to another step in the journey the user’s location changes in the visual display which is generating an updated contact status and moreover, when the user takes traverses a path, the users contact status also changes and displayed in the graphical user interface; see fig. 31, 35, [0505] for additional example); and 
displaying, via the graphical user interface, an updated visual depiction of the journey and the updated contact status for the contact (fig. 18; [0433, 0434]; [0435, The textual information 1804 associated with these similar user journeys may be analyzed and updated via the machine learning techniques based on the specific queries of user journey 1802]; examiner’s note: once the user transition from one step to another step in the journey the user’s location changes in the visual display which is generating an updated contact status and moreover, when the user takes traverses a path, the users contact status also changes and displayed in the graphical user interface; see fig. 31, [0505] for additional example).


receiving a selection of a location on the journey ([0512, upon selection of step 3406A, the user interface 3400 can update to indicate a time at which an entity (e.g., user `Tula`) completed the step 3406A]; examiner’s note: each step is a location on the journey and the user can select a step); 
providing an indication of contacts currently at the location ([0506, the user journey 3102 further illustrates a quantity of entities transitioning between each of the steps (e.g., as represented by visual elements 3106)]; examiner’s note: displaying the quantities of entities (users) in a step (location), transitioning from one step to another step defines that the user is currently at the step (location); [0510, to identify a count of users in a step, the data intake and query system 108 can obtain indication of a last known step for the users]; fig. 33; examiner’s note: each step of a user is monitored in real-time and recorded, step 3406A displays counts of contacts in that particular step); 
receiving a selection of the contact from the user ([0515, A user of the user interface 3500 can search for a particular entity]; examiner’s note: user searches for a particular entity (contact) is selecting an entity (contact)); and 
retrieving the contact identifier based on the selection of the contact ([0515, A user of the user interface 3500 can search for a particular entity, and the data intake and query system 108 can analyze its related event information (e.g., as described in, at least, FIG. 29) to present a path traversed by the searched entity]; examiner’s note: the query results presents event information and paragraph [0491, a first event returned as a result of execution of a first step's queries may include a name associated with an  event returned as a result of execution of a second step's queries may include an address associated with an entity], teaches that the event information comprises a name of the entity and an address of the entity).

With respect to claim 3, Beringer teaches the computer-implemented method of claim 2, Beringer further teaches wherein providing an indication of contacts currently at the location (fig. 18, 31, 35; examiner’s note: the quantities of users in a step (location)) comprises: 
submitting a query to a database based on the location ([0512]; examiner’s note: user can select a step i.e. 3406A in fig. 34 and the information related to that step (location) is queried in the database); 
receiving a response from the database, the response including the indication of contacts currently at the location ([0506]; examiner’s note: displaying the quantities of entities (users) in a step (location), transitioning from one step to another step defines that the user is currently at the step (location); [0510]; fig. 33; examiner’s note: each step of a user is monitored in real-time and recorded, step 3406A displays counts of contacts in that particular step; [0501]; examiner’s note: each step (location) can be searched in the database to retrieve associated results with that specific step); and 19 IWASHINGTON\000151229\0233\573823.v2-10/28/20Docket No.: 030730-4881US 
displaying, via the graphical user interface, the indication of contacts currently at the location ([0506, the user journey 3102 further illustrates a quantity of entities transitioning between each of the steps (e.g., as represented by visual elements 3106)]; examiner’s note: displaying the quantities of entities (users) in a step (location)).

With respect to claim 4, Beringer teaches the computer-implemented method of claim 2, Beringer further teaches wherein retrieving the contact identifier based on the selection of the contact ([0515]; examiner’s note: the user searched for a specific entity (user)) comprises: 
submitting a query to a database based on the selection of the contact ([0515, A user of the user interface 3500 can search for a particular entity]; examiner’s note: user searches for a particular entity (contact) is selecting an entity (contact) in the database; all the users’ information is stored in a database [0489]); and 
receiving a response from the database, the response including the contact identifier corresponding to the selection of the contact ([0515, A user of the user interface 3500 can search for a particular entity, and the data intake and query system 108 can analyze its related event information (e.g., as described in, at least, FIG. 29) to present a path traversed by the searched entity]; examiner’s note: the query results presents event information and paragraph [0491, a first event returned as a result of execution of a first step's queries may include a name associated with an entity…. event returned as a result of execution of a second step's queries may include an address associated with an entity], teaches that the event information comprises a name of the entity and an address of the entity and the even information is retrieved form a database [0489]).

With respect to claim 5, Beringer teaches the computer-implemented method of claim 1, further comprising wherein generating an updated contact status for the contact based on the contact journey modification ([0505, 0506]; examiner’s note: the interface displays updated contact information) comprises: 
determining the contact journey modification is a move modification (fig. 31, [0505]; examiner’s note: the user traverse through steps which is a journey modification); and 
generating the updated contact status to further include a new location to which the contact will be moved along the journey (fig. 31, [0505, 0506]; examiner’s note: each time user takes a new path the visual display is updated to reflect the change).

With respect to claim 6, Beringer teaches the computer-implemented method of claim 1, further comprising wherein generating an updated contact status for the contact based on the contact journey modification (fig. 31, 35; [0505, 0506]; examiner’s note: selecting a recommended path or traversing a path is a journey modification) comprises: 
determining the contact journey modification is an alternative path modification (fig. 31, 34, [0505, 0506]; examiner’s note: the users’ selections of a traversal of a path is an alternative path); 
recommending an alternative path or an alternative journey ([0447, the system can recommend additional steps to the user based on current selections of steps], [0469, 0505, 0506]; examiner’s note: additional steps are recommended to be added to the journey and traversal of a path is also a recommendation); and 
generating the updated contact status to further include a new location of the contact along the alternative path or the alternative journey (fig. 31; [0505, 0506]; examiner’s note: the journey is updated to include have an alternate path).

With respect to claim 7, Beringer teaches the computer-implemented method of claim 1, further comprising updating a stored record for the contact in a database based on the indication of the contact journey modification ([0435]; examiner’s note: each users step is recorded in the database and it is updated when the user takes an alternate path; [0501, 0502]; examiner’s note: each step the user takes is stored in a database and it is updated when the user completes a step to change a step).

With respect to claim 8, Beringer teaches the computer-implemented method of claim 1, further comprising performing an action based on the contact journey modification and the updated contact status ([0431, 0434]; examiner’s note: switch to an alternate path or traversing a path is taking an action based on the path selecting (modifying) and the current path is the updated contact status).

Claim 9 encompasses the same scope of limitation of claim 1, in additions of a non-transitory machine-readable storage medium (fig. 1). Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

Claim 10 is rejected on the same basis of rejection of claim 2.
Claim 11 is rejected on the same basis of rejection of claim 5.

Claim 13 is rejected on the same basis of rejection of claim 7.
Claim 14 is rejected on the same basis of rejection of claim 8.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of processor (fig. 1) non-transitory machine-readable storage medium (fig. 1). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 17 is rejected on the same basis of rejection of claim 5.
Claim 18 is rejected on the same basis of rejection of claim 6.
Claim 19 is rejected on the same basis of rejection of claim 7.
Claim 20 is rejected on the same basis of rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159

/William B Partridge/           Primary Examiner, Art Unit 2183